DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  

Regarding claim 18, line 1 states “wherein at last” which should be amended to read “wherein at least”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9, 11-12, 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the total weight" (film material) in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the total weight" (coating) in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the refractive index" (coating) in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the refractive index" (film) in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the machine direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, line 2 states “said acrylic component” which renders the claim indefinite as no “acrylic component” has been disclosed.  Claim 1 discloses an acrylic acid and/or methacrylic acid based polymer which could be the “component” applicant is referring to, however applicant should confirm and amend in order to clearly point out the limitations being claimed.

Regarding claim 5, line 2 states “said acrylic component” which renders the claim indefinite as no “acrylic component” has been disclosed.  Claim 1 discloses an acrylic acid and/or methacrylic acid based polymer which could be the “component” applicant is referring to, however applicant should confirm and amend in order to clearly point out the limitations being claimed.

Regarding claim 6, line 2 states “said acrylic component” which renders the claim indefinite as no “acrylic component” has been disclosed.  Claim 1 discloses an acrylic acid and/or methacrylic acid based polymer which could be the “component” applicant is referring to, however applicant should confirm and amend in order to clearly point out the limitations being claimed.

Claim 6 recites the limitation "the action of elevated temperature" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, lines 4 and 9 state the term “may be” which renders the claim indefinite as it is unclear if the limitations are optional or required by the invention.  Applicant should amend to clearly and distinctly point out the limitations being claimed.

Claim 11 recites the limitation "the proportion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the total thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "a group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the weight" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the total weight" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the windability" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-9, 11-12, 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                

/MONICA L PERRY/Primary Examiner, Art Unit 3644